DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “in an event that air column resonance occurs” language renders the claim indefinite, as it is unclear if the remainder of the claim is optional or required.  Further it is unclear what circumstances or other usage might cause “an event that air column resonance occurs”, as no operational or method of use limitations are presented so as to cause “an event that air column resonance occurs”.
Claims 4, 9 and 14 each recite the limitation "the second exhaust passage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (JP 2005105918 A).
	With respect to Claim 10, Noguchi teaches a muffler (Figure 2, #MR) comprising: 5an inner pipe (10) having a cylindrical shape; and an outer pipe (11) having a cylindrical shape, the inner pipe (10) being situated in an inner side of the outer pipe (11) and the inner pipe (10) and the outer pipe (11) together forming a double pipe (10/11), wherein the double pipe (10/11) comprises a first double-pipe end (upstream end as seen in Figure 2) and a second 10double-pipe end (downstream end as seen in Figure 2), wherein the double pipe (10/11) is configured to form a first exhaust passage (10/11) coupling a first flow passage (1u) to a second flow passage (1d) via the inner pipe (10) such that one of the first double-pipe end (upstream end) or the second double-pipe end is coupled to the first flow passage (1u) in an upstream of exhaust flow and the other one of the first double-pipe end 15or the second double-pipe end (downstream end) is coupled to the second flow passage (1d) in a downstream of exhaust flow, wherein a clearance (12) is provided between the inner pipe (10) and the outer pipe (11), wherein a space between the inner pipe (10) and the outer pipe (11) is closed at the second double-pipe end (downstream end) due to a contact between an outer-circumferential surface of 20the inner pipe (10) and an inner-circumferential surface of the outer pipe (11), or with an inclusion interposed between the outer-circumferential surface of the inner pipe and the inner-circumferential surface of the outer pipe, and wherein the outer-circumferential surface of the inner pipe (10) comprises at least one communication hole (13) that communicates the inner pipe (10) with the clearance (12).  
	With respect to Claim 11, Noguchi teaches wherein the inner pipe (10) is bonded with the outer pipe (11) at the second double-pipe end (downstream end) as the outer-circumferential surface of the inner pipe (10) contacts the inner-circumferential surface of the outer pipe (11).  Note unlabeled welding at downstream end as clearly seen in Figure 2  
	With respect to Claim 12, Noguchi teaches wherein a space between the inner pipe (10) and the outer pipe (11) is closed with an inclusion (14) interposed between the outer-circumferential surface of the inner pipe (10) and the inner-circumferential surface of the outer pipe (11) near the first double-pipe end (upstream end).  
	With respect to Claim 13, Noguchi teaches wherein the inner pipe (10) is bonded (via #14) with the outer pipe (11) near the first double-pipe end (upstream end) as the outer-circumferential surface of the inner pipe (10) contacts (via #14) the inner-circumferential surface of the outer pipe (11).  
	With respect to Claim 15, Noguchi teaches wherein a cross-sectional area of the clearance (12) is equal to or smaller than a cross-sectional area of a hollow part of the inner pipe (10) (clearly seen in Figure 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP 2005105918 A).
	With respect to Claim 14, Noguchi teaches wherein it is obvious that, in an event that air column resonance occurs in the second exhaust passage, the second exhaust passage being formed with exhaust-passage components comprising the muffler, the at least one -23 -communication hole (13) is arranged at a location corresponding to a location of an antinode of standing waves in the second exhaust passage, in the same way as Applicant’s second exhaust passage.  
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (4,589,515) in view of Kainuma (JP 2014134180 A – see translation provided by Applicant).
	With respect to Claim 1, Omura teaches a muffler (Figures 2-3, #10) comprising: an inner pipe (12) having a cylindrical shape; and 5an outer pipe (16) having a cylindrical shape, the inner pipe (12) being situated in an inner side of the outer pipe (16) and the inner pipe (12) and the outer pipe (16) together forming a double pipe, wherein the double pipe comprises a first double-pipe end (end near #16a) and a second double-pipe end (defined by downstream end of double pipe including projections #20 and inner pipe end #12a), 10wherein the double pipe is configured to form a first exhaust passage coupling a first flow passage (could portion of pipe #12 upstream of muffler #10, or the “not shown” muffler connected to pipe #12 – Col. 2, Lines 57-62) to a second flow passage (defined by downstream end #16b of outer pipe #16, the second flow passage beginning immediately downstream of inner pipe opening #12b) via the inner pipe (12) such that one of the first double-pipe end (end near #16a) or the second double-pipe end is coupled to the first flow passage (could portion of pipe #12 upstream of muffler #10, or the “not shown” muffler connected to pipe #12 – Col. 2, Lines 57-62)) in an upstream of exhaust flow and the other one of the first double-pipe end or the second double-pipe end (defined by downstream end of double pipe including projections #20 and inner pipe end #12a) is coupled to the second flow passage (defined by downstream end #16b of outer pipe #16, the second flow passage beginning immediately downstream of inner pipe opening #12b) in a downstream 15of the exhaust flow, wherein a clearance (18) is provided between the inner pipe (12) and the outer pipe (16), wherein an opening (could be openings between projections #20, or downstream ones of openings #14) connecting the inner pipe (12) to the outer pipe (16) is provided at the second double-pipe end (defined by downstream end of double pipe including projections #20 and inner pipe end #12a), wherein the clearance communicates (18) with the first exhaust passage via the 20opening (could be openings between projections #20, or downstream ones of openings #14), wherein the inner pipe (12) comprises an outer-circumferential surface, 25wherein a space between the inner pipe (12) and the outer pipe (16) is closed due to a contact between a first outer surface of the inner pipe (12 – defined by surface contacting projection #20) and an inner-circumferential surface (defined by surface of #20 contacting pipe #12) of the outer pipe (16), or with an inclusion interposed between the first outer surface of the inner pipe and the inner-circumferential surface of the outer pipe, - 21 -wherein a first part of the clearance (18) is formed between the first outer surface of the inner pipe (12 – defined by surface contacting projection #20) and the inner-circumferential surface (defined by surface of #20 contacting pipe #12) of the outer pipe (16), and wherein the outer-circumferential surface of the inner pipe (12) comprises at least one communication hole (defined by any of openings #14 opening into clearance #18) that communicates the inner pipe (12) with the clearance (18).  Omura fails to teach wherein the outer-circumferential surface includes, at the second double-pipe end, a first outer surface, and a second outer surface that forms the opening and is situated closer to the center axis of the inner pipe than the first outer surface is, 25wherein a space between the inner pipe and the outer pipe is closed due to a contact between the first outer surface of the inner pipe and an inner-circumferential surface of the outer pipe, or with an inclusion interposed between the first outer surface of the inner pipe and the inner-circumferential surface of the outer pipe, - 21 -wherein a first part of the clearance is formed between the first outer surface of the inner pipe and the inner-circumferential surface of the outer pipe.  Kainuma teaches a similar double pipe structure, wherein an inner pipe (10/11) comprises an outer-circumferential surface wherein the outer-circumferential surface includes, at the second double-pipe end (downstream end), a first outer surface (defined by spacer #40, when mesh spacer #40 is replaced by a convex portion formed on the tubular member #10 to form a spacer, which will contact an inner surface of outer pipe #20 – [0027], when combined), and a second outer surface (defined by surface of inner pipe #10/11 between convex spacer portions, similar to openings between spacers #40, best seen in Figure 4) that forms the opening and is situated closer to the center axis of the inner pipe (10/11) than the first outer surface (defined by spacer #40, when mesh spacer #40 is replaced by a convex portion formed on the tubular member #10 to form a spacer, which will contact an inner surface of outer pipe #20 – [0027], when combined) is, 25wherein a space between the inner pipe (10/11) and the outer pipe (20) is closed due to a contact between the first outer surface of the inner pipe (10/11) and an inner-circumferential surface of the outer pipe (20), or with an inclusion interposed between the first outer surface of the inner pipe and the inner-circumferential surface of the outer pipe.  Because Omura teaches forming a spacer/projection by processing the outer pipe to have a convex portion, and Kainuma teaches forming a spacer by processing at least one of the outer pipe and inner pipe to have a convex portion, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Omura, with the apparatus of Kainuma, so as to provide simple substitution of one known location for forming a convex spacer by processing an inner pipe or outer pipe, for another, to provide the predictable result of successfully forming a spacer element between the inner and outer pipe members, regardless of which pipe the spacer is formed on.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007)
	With respect to Claim 3, Omura teaches wherein an outer diameter of the outer pipe (16) in an area forming the clearance (18) is equal to or smaller than an outer diameter of the outer pipe (16) at the second double-pipe end (defined by downstream end of double pipe 12/16 including projections #20 and inner pipe end #12a).  
5	With respect to Claim 4, Omura teaches wherein it is obvious that, in an event that air column resonance occurs in the second exhaust passage, the second exhaust passage being formed with exhaust-passage components comprising the muffler, the opening (could be openings between projections #20, or downstream ones of openings #14) is arranged at a location corresponding to a location of an antinode of standing waves in the second exhaust passage, in the same way as Applicant’s second exhaust passage.  
	With respect to Claim 5, Omura teaches wherein the inner pipe (12) is bonded (Col. 3, Lines 40-45) with the outer pipe (16) as the first outer surface (when projections #20 are formed in inner pipe #12 instead of outer pipe #16, as taught by Kainuma, when combined) contacts the inner-circumferential surface of the outer pipe (16).  
	With respect to Claim 8, Omura teaches wherein the inner pipe (12) is bonded (Col. 3, Lines 12-18) with the outer pipe (16) near the first double-pipe end (upstream end) as the first outer surface (when projections #20 are formed in inner pipe #12 instead of outer pipe #16, as taught by Kainuma, when combined) contacts the inner-circumferential surface of the outer pipe (16).  
	With respect to Claim 9, Omura teaches wherein it is obvious that, in an event that air column resonance occurs in the second exhaust passage, the second exhaust passage being formed with exhaust-passage components comprising the muffler, the at least one -23 -communication hole (defined by any of openings #14 opening into clearance #18) is arranged at a location corresponding to a location of an antinode of standing waves in the second exhaust passage, in the same way as Applicant’s second exhaust passage.  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (4,589,515) in view of Kainuma (JP 2014134180 A – see translation provided by Applicant), as applied to claim 1 above, and further in view of Noguchi (JP 2005105918 A).
	With respect to Claim 6, Omura and Kainuma are relied upon for the reasons and disclosures set forth above.  Omura and Kainuma fail to teach wherein a space between the inner pipe and the outer pipe is closed with an inclusion interposed between the outer-circumferential surface of the inner pipe and the inner-circumferential surface of the outer pipe near the first double-pipe end.  Noguchi teaches a similar double pipe configuration (Figure 2, #10/11), wherein a space between an inner pipe (10) and the outer pipe (11) is closed with an inclusion (14) interposed between the outer-circumferential surface of the inner pipe (10) and the inner-circumferential surface of the outer pipe (11) near the first double-pipe end (upstream end, as seen in Figure 2).  Because Noguchi teaches the inner tube of Noguchi is slidably fitted to the inner peripheral surface at the upstream end of the outer tube via a mesh ring provided in the resonance chamber to allow thermal expansion of the outer pipe (See Noguchi translation provided by Applicant, [0023]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Omura as modified, with the apparatus of Noguchi, so as to allow thermal expansion of the outer pipe by fitting a mesh ring between the inner and outer pipe.
20	With respect to Claim 7, Noguchi teaches wherein the inclusion (14) is wire mesh ([0023]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to mufflers are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837